UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 12-2736
                                   ________________

                             In re: SEMCRUDE, L.P., et al.,
                                                    Reorganized Debtors

                 SAMSON ENERGY RESOURCES COMPANY, et al.

                                            v.

                                SEMCRUDE, L.P., et al.

                 Luke Oil Company, C & S Oil/Cross Properties, Inc.,
               Wayne Thomas Oil and Gas and William R. Earnhardt, Co.,
                                                   Appellants
                                ________________

                      Appeal from the United States District Court
                               for the District of Delaware
                        (D.C. Civil Action No. 1-09-cv-00994)
                      District Judge: Honorable Leonard P. Stark
                                   ________________

                                Argued February 19, 2013

               Before: AMBRO, FISHER, and JORDAN, Circuit Judges

                             (Opinion filed August 27, 2013)

                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
August 27, 2013, be amended as follows:

        On page 6, in the first full paragraph of Section I. Background, line 9, replace
“entitling them” with “seeking”
        On page 8, footnote 5, line 3, replace “trustee” with “Trustee”

      On page 20, second paragraph, line 1, delete the words “We begin with” and
“, who”. Also capitalize the word “the” so that it reads: “The lenders provided exit . . .”

        On page 20, the penultimate line, replace “Debtors’ Br.” with “Id.”

        On page 22, third line from the top of the page, replace “Appellants’ App.” with
“Id.”

                                                  By the Court,


                                                  /s/ Thomas L. Ambro
                                                  Circuit Judge
Dated: November 8, 2013
CJG/cc:     Yolanda C. Garcia, Esq.
            L. Katherine Good, Esq.
            John H. Knight, Esq.
            Martin A. Sosland, Esq.
            Hartley B. Martyn, Esq.
            Dwayne D. Werb, Esq.




                                              2